DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejection of claim 36 is maintained, as in the rejection of record.
Allowable Subject Matter
Claims 32-35 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  bonding layers of porous filter medium is known in the art as recognized in the preamble to the claim and in references of record.  Selecting the particular pore ranges for the prefilter substrate in combination with the pores ranges for the fine filter substrate or filter layer  as in amended claim 32, to reach to a laminated filter medium having the 1.5 to 6 microns is not suggested in the references of record, and cannot be predicted, due to the different percentage of the components that may be present in each of the layers, the type and amount of bonding used, and thickness of the corresponding layers, which will define the final pores and performance of the filter medium.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.  Arguments with regards to claim 32 and dependent claims are persuasive.  However, arguments in regard to claim 36 are not, because the two layers of double layers having the same range of micrometers and properties.  The claim is not specific about whether the selected value from the range is different or is the same for each of the layers, therefore the Examiner has assume that two layer of for example 10 micrometers can form the filter medium, an produce a filter of the range of pores claimed., which is suggested in the prior art of record for a filter having at least one layer, which may include two of the same layers.  Applicant further argues the alignment of the layers; however, the degree of alignment is not part of the claim, and alignment can be align to superimpose pores of the same size, and not misalignment of the pores or openings.  Applicant refers to the mean flow pore size of claims 32 and 36; however, claim 36 has not been amended as in claim 32.  Applicant argues the range of 3-7 for this claimed, which does not appears in claim 36.  For these reasons the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779